Title: From Alexander Hamilton to Theodore Meminger, 20 October 1799
From: Hamilton, Alexander
To: Meminger, Theodore


          
            Sir,
            New York October 20th. 1799
          
          Should you accept the Office of Pay Master to the second Regt. of Artillerists lately offered to you in a letter from me you will still consider Fort Mifflin as your general Station. This will is a point convenient for the Receipt and Transmission of all monies may which may be furnished for the Regiment. You will receive instructions for the regulation of your conduct in receiving and disbursing monies from the Pay Master General.
          With great considtn I am—
          Lt Memminger
        